Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biswas et al. (U.S. Patent Pub. No. 2019/0095320).

Regarding claims 1, 8, and 15, Biswas et al. teaches a method of accessing and organizing data sets directly from a data warehouse, the method comprising: receiving, by a data analyzer, a request from a service provider client instructing the data analyzer to retrieve a data set from a service provider data warehouse, wherein the service provider client is a client of a service provider, and wherein the service provider data warehouse stores data sets for the service provider (paragraph 0095, 0108, and 0110); retrieving, by the data analyzer, the data set directly from the service provider data warehouse using credentials provided by the service provider (paragraph 0075); selecting, by the data analyzer, a worksheet template based on the service provider (paragraph 0209-0210); organizing, by the data analyzer, the data set into a worksheet based on the worksheet template (paragraph 0077 and 0215); and presenting, by the data analyzer to the service provider client, the worksheet comprising the data set (paragraph 0296).

Regarding claims 2, 9, and 16, Biswas et al. teaches wherein retrieving, by the data analyzer, the data set directly from the service provider data warehouse using credentials provided by the service provider comprises accessing, by the data analyzer, the service provider data warehouse via a secure data sharing interface (paragraph 0071 and table 2).

claims 3, 10, and 17, Biswas et al. teaches wherein retrieving, by the data analyzer, the data set directly from the service provider data warehouse bypasses the service provider (paragraph 0075).

Regarding claims 4, 11, and 18, Biswas et al. teaches wherein the service provider client accesses the data analyzer and the service provider data warehouse without providing credentials (paragraph 0042).

Regarding claims 5, 12, and 19, Biswas et al. teaches wherein selecting, by the data analyzer, the worksheet template based on the service provider comprises selecting, by the data analyzer, the worksheet template based on a type of data set from the service provider (paragraph 0084).

Regarding claims 6, 13, and 20, Biswas et al. teaches wherein retrieving, by the data analyzer, the data set directly from the service provider data warehouse using credentials provided by the service provider comprises requesting the credentials from the service provider (paragraph 0096).

Regarding claims 7 and 14, Biswas et al. teaches wherein the worksheet template is provided by the service provider (fig. 5).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433